Citation Nr: 0314501	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an earlier effective date than April 20, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) with dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran had verified active service from January to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  

Initially, the veteran filed her appeal as to the above issue 
and as to entitlement to an evaluation in excess of 
50 percent for PTSD.  In a rating decision dated in August 
2002, the RO assigned a 100 percent evaluation for the 
veteran's PTSD.  That rating decision is considered a full 
grant of that matter on appeal.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied service connection for PTSD in a rating 
decision dated in April 1996; the veteran did not perfect a 
timely appeal.  

3.  The veteran's application to reopen her claim of service 
connection for PTSD on April 20, 1999.  

4.  The RO granted service connection for PTSD and assigned a 
50 percent rating effective from October 14, 1999.  

5.  In a rating decision dated in August 2002, the RO 
assigned a 100 percent evaluation for PTSD and assigned an 
effective date of April 20, 1999, based on the veteran's 
claim for an increased rating.  

6.  Prior to April 20, 1999, there is no communication from 
the veteran or her attorney that may be construed as an 
informal claim for service connection for PTSD.  



CONCLUSION OF LAW

The criteria for an effective date earlier than April 20, 
1999, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in April 1996, February 2000, and August 
2002; the statement of the case (SOC) dated in January 2001; 
the supplemental statement of the case (SSOC) dated in August 
2002; and the letter giving the veteran notification of the 
VCAA dated in November 2001 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate her claim.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and psychiatric evaluations, and VA 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of her 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran claims that she is entitled to an effective date 
for the grant of service connection for PTSD earlier than 
April 20, 1999.  The veteran claims that she is entitled to 
service connection from the time in which she originally 
filed a claim for service connection in March 1993.  

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award of 
disability compensation based on new and material evidence 
received within the appeal period of a prior adjudication 
will be as though the former decision had not been rendered.  
38 C.F.R. § 3.400(q)(1)(i).  The effective date of an award 
of disability compensation based on new and material evidence 
received after the final disallowance will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  

If an NOD is filed within the one-year period, the RO shall 
issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of notice of 
the determination being appealed) to file the formal appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The veteran originally filed a claim of service connection 
for PTSD in March 1993.  The RO denied service connection in 
a rating decision dated in February 1994.  She filed a timely 
NOD in March 1994, and an SOC was issued in November 1994.  
The veteran filed a VA Form 9 in April 1995.  The RO notified 
her that the appeal was untimely.  

In an April 1996 rating decision, the RO again denied service 
connection for PTSD.  The veteran filed an NOD in March 1997, 
and an SOC was issued in May 1998.  Once again the veteran 
did not file a timely appeal-her VA Form 9 was received in 
April 1999.  Thus, that decision became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (2002).  

The RO interpreted the veteran's untimely appeal received on 
April 20, 1999, as the veteran's claim to reopen her service 
connection claim for PTSD.  Subsequently, in a rating 
decision dated in February 2000, the RO reopened the 
veteran's service connection claim, granted service 
connection for PTSD, and assigned a 50 percent evaluation 
from October 14, 1999, based on a diagnosis of PTSD during a 
VA examination conducted in October 1999.  Thereafter, in a 
rating decision dated in August 2002, the RO assigned the 
100 percent evaluation for PTSD and assigned an effective 
date of April 20, 1999, based on the veteran's claim for an 
increased rating.  

The preponderance of the evidence is against an effective 
date earlier than April 20, 1999, for the award of service 
connection for PTSD.  Both the February 1994 and April 1996 
rating decisions became final, because the veteran failed to 
timely perfect appeals of those decisions.  The April 20, 
1999, VA Form 9 constitutes the earliest communication from 
the veteran following the April 1996 final decision that may 
be construed as a claim for service connection for PTSD.  See 
38 C.F.R. § 3.155(a).  Although the veteran contends that she 
is entitled to an effective date from the time of her 
original claim, as noted herein, the rating decision 
associated with her original claim, as well as the claim 
decided in April 1996, became final.  38 U.S.C.A. §§ 5108, 
7105.  In this regard, the Board notes that, at no time has 
the veteran alleged that the earlier rating decisions were 
clearly and unmistakably erroneous; thus, those decisions 
remain final.  The earliest possible effective date for 
service connection for PTSD is the date of her claim to 
reopen-April 20, 1999.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  


ORDER

Entitlement to an effective date earlier than April 20, 1999, 
for the award of service connection for PTSD is denied.  



__________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

